—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Starkey, J.), rendered June 5, 1990, convicting him of murder in the second degree, criminal possession of a weapon in the second degree, and attempted robbery in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the matter is remitted to the Supreme Court, Kings County, for a reconstruction hearing to determine whether the defendant was present at a Sandoval hearing conducted on May 10, 1990, and, if not, whether he was informed of the contents of the May 10, 1990, Sandoval hearing, and the appeal is held in abeyance in the interim. The Supreme Court, Kings County, is to file its report with all convenient speed.
The defendant contends, inter alia, that his conviction must be reversed and a new trial ordered because he was not present during the discussion of the Sandoval application on May 10, 1990 (see, People v Dokes, 79 NY2d 656; People v Jackson, 203 AD2d 303). However, inasmuch as the record is unclear with respect to this issue, and because the decision rendered was not wholly favorable to the defendant, we remit the matter for a reconstruction hearing to determine whether the defendant was in fact present and, if not, whether he was informed of the contents of that discussion (see, People v Michalek, 82 NY2d 906; People v Favor, 82 NY2d 254; People v Parchment, 203 AD2d 595).
We reach no other issues at this juncture. Sullivan, J. P., Rosenblatt, Copertino and Hart, JJ., concur.